Citation Nr: 1023596	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a May 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
bilateral pes planus preexisted military service and was not 
aggravated thereby.


CONCLUSION OF LAW


Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's November 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's November 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although the Veteran underwent a VA 
examination in January 2008, a medical opinion was not 
obtained to determine the etiology of any bilateral pes 
planus found.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that a VA medical opinion was not 
required in this matter because the medical evidence of 
record fails to show that the Veteran's preexisting bilateral 
pes planus was aggravated by his military service in any 
manner.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's December 1965 service enlistment examination 
report stated that the Veteran had Grade II, asymptomatic pes 
planus.  The Veteran's service treatment records are 
otherwise negative for any complaints or diagnoses of a 
bilateral foot disorder.

After separation from military service, a January 2001 
private treatment record shows that the Veteran complained of 
chronic foot pain.  He reported wearing fabricated orthotics 
but he stated it was too uncomfortable to wear on a regular 
basis.  On examination, discomfort seemed to be more 
laterally, especially on inverting the subtalar joint.  The 
treating physician stated that the Veteran had some 
developing hallux abducto valgus deformity, but no other 
gross structural abnormalities were noted.  The Veteran did 
pronate on weight bearing.  The physician opined that the 
Veteran was experiencing some lateral impingement syndrome 
along with medial longitudinal arch symptoms, which was a 
significant factor in his ankle discomfort.

A September 2006 VA treatment report stated that the Veteran 
had flat feet.

An October 2007 VA podiatry consultation report noted that 
the Veteran had flat feet and needed shoe inserts.  On 
examination, flat foot type was noted bilaterally, and pain 
on palpation to peroneal tendon of the left foot at the 
insertion of the styloid process was noted.  Muscle strength 
was 5 out of 5, bilaterally.  The diagnoses were pes planus 
and peroneal tendonitis of the left foot.

A November 2007 VA podiatry clinic note showed that the 
Veteran was seen on follow-up on his orthotics and 
adjustments were made to the shoe inserts.  The assessment 
was bilateral pes planus.

In January 2008, the Veteran underwent a VA examination.  The 
examiner noted that the claims file was reviewed.  The 
Veteran reported that the onset of his flat feet was in 
December, 1965 when the problem was found on military 
entrance examination.  He reported that the course of the 
problem was progressively worse.  He denied a history of any 
foot-related hospitalization or surgery, trauma to the feet, 
or foot-related neoplasm.  Pain on standing and walking was 
reported.  Inward bowing and moderate pronation of the feet 
were noted, bilaterally.  A January 2008 x-ray testing 
revealed mild pes planus.
After reviewing the evidence of record, the Board finds that 
service connection is not warranted for bilateral pes planus.  
In the instant case, the Veteran's service entrance 
examination found that he had Grade II, asymptomatic pes 
planus.  Accordingly, the presumption of soundness has been 
rebutted.  38 U.S.C.A. § 1111.

Moreover, the medical evidence of record does not show that 
the Veteran's preexisting bilateral pes planus was aggravated 
by military service.  There is no medical evidence that the 
Veteran ever complained of, or was treated for, his 
preexisting bilateral pes planus during military service.

Thereafter, post service records also failed to document that 
the Veteran's bilateral pes planus has been symptomatic in 
any manner for more than 30 years after his discharge from 
the service.  The Board finds that this expansive period 
without complaint or treatment for pes planus, as well as the 
absence of any foot complaints in his service treatment 
records must be considered.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  

Furthermore, there is no medical evidence of record that the 
Veteran's preexisting bilateral pes planus was permanently 
aggravated by military service.  The Veteran claims that his 
bilateral pes planus preexisted military service but was 
aggravated during service.  However, the Veteran's statements 
alone are not sufficient to prove that he experienced a 
permanent advancement of the underlying pathology of his 
preexisting bilateral pes planus during active military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492,  495 
(1992); Grottveit v. Brown, 5 Vet. App.91, 93 (1993).  
Although the Veteran is capable of lay observation, his 
statements cannot be considered competent evidence that what 
he observed was a permanent worsening of the underlying 
disorder of pes planus.  Accordingly, the medical evidence of 
record does not show that the Veteran's preexisting bilateral 
pes planus was aggravated by military service.  As such, 
service connection for bilateral pes planus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran's preexisting bilateral 
pes planus was permanently aggravated by military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


